Name: Commission Regulation (EEC) No 1391/79 of 4 July 1979 amending Regulation (EEC) No 1945/78 laying down, for the wine-growing year 1978/79, detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 7 . 79 No L 167/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1391 /79 of 4 July 1979 amending Regulation (EEC) No 1945/78 laying down , for the wine-growing year 1978/79, detailed rules for the distillation of the by-products of wine-making HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), and in particular Article 39 (7) thereof, Whereas the average alcoholic content by volume of wines from the 1978/79 harvest was low in certain regions on account of the unsuitable weather condi ­ tions ; whereas, accordingly, the alcoholic strength to be taken into account for determining the volume of alcohol contained in products delivered for distillation for the purposes of Article 39 (3 ) should be reduced ; whereas Commission Regulation (EEC) No 1945/78 (') should therefore be amended ; Whereas , in order to ensure that all producers subject to the obligatory distillation requirements are treated in the same way, provision must be made for those who have already undertaken obligatory distillation on the basis of the earlier flat-rate alcoholic strengths to be credited by the competent agency, if they so apply on account of the 1979/80 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , Article 1 The alcoholic strengths given in the first paragraph of Article 3 of Regulation (EEC) No 1945/78 are hereby replaced as follows :  8-0 for Zone B ,  8.5 for Zone C I ,  9 0 for Zone C II ,  9.5 for Zone C III . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, producers who have already undertaken obligatory distillation on the basis of the earlier flat ­ rate alcoholic strengths shall , if they so apply on or before 30 November 1979 , be credited accordingly by the competent agency on account of the 1979/80 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p . I. (-') OJ . No L 221 , 12 . 8 . 1978 , p . 9 .